DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 12-15 are withdrawn.
Claims 16-17 are cancelled.
Claims 1-11 and 18-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2016/0121009 A1 to Farr et al.
Regarding Claim 1, Farr discloses an underwater wireless optical communication (Fig. 5, 504, underwater modems), (UWOC), unit for underwater deployment on or in a submerged earth layer or a submerged structure (Fig. 5, 502, underwater medium), wherein the UWOC unit is configured for wireless optical communication in an underwater environment (¶ 72, information is received and transmitted wirelessly (506)) and comprises:
Fig. 5, transmitters (222));
an anidolic optical receiver (Fig. 5, receivers (224) shown in more detail in Fig. 4) including an optical detector, which is omnidirectionally sensitive (Fig. 4, detector (404) with hemispherical directional unit (402) detects light arriving from a hemispherical area (¶ 51)) and configured to receive a further optical signal approaching substantially along a first azimuthal plane that is orthogonal to a nominal axis extending through the UWOC unit (Fig. 4, taxing nominal axis to run left-right, an orthogonal plane extending in-out of the drawing, the detector detects light arriving on that plane, and
a processor, communicatively coupled to the optical receiver, and configured to process received further optical signals (Fig. 4, processor (406) processes the received signals.)
Regarding Claim 2, Farr discloses wherein the optical transmitter is configured to omnidirectionally emit the optical signal substantially along a second azimuthal plane, which is substantially parallel with the first azimuthal plane (Fig. 3, hemispherical emitter (310) emits optical signal along second azimuthal plane extending in-out and top-bottom of paper.)
Regarding Claim 5, Farr discloses wherein the optical detector comprises a silicon photomultiplier, SiPM, sensor (¶ 51.)

Allowable Subject Matter
Claims 3, 4, 6-11, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        11/20/2021